Dear Mr. Cartier:
You have requested an opinion of the Attorney General regarding the proper use of the proceeds of an ad valorem tax by the St. Tammany Parish Police Jury. The tax, in question, is a renewal of a 2.17 mill property tax passed by the electorate in 1993. The proposition approved by the voters reads as follows:
        "Shall the Parish of St. Tammany, State of Louisiana, (the "Parish") continue to levy a special tax of two and seventeen hundredths (2.17) mills on all property subject to taxation in said Parish for a period of ten (10) years beginning with the year 1994 and ending with the year 2003, for the purpose of supporting the St. Tammany Parish Health Center and related public health activities, including the construction of new buildings and/or renovation of existing health unit buildings." (Emphasis added.)
You specifically ask whether the proceeds of this tax may be used to provide medical and dental services to prisoners housed in the parish prison and to reimburse the Coroner's Office for the performance of public health services and activities.
In answer to your question, I refer you to R.S. 39:704
which states:
        "The proceeds of any special tax shall constitute a trust fund to be used exclusively for the objects and purposes for which the tax was levied. The records of the taxing authority shall clearly reflect the objects and purposes for which the proceeds of the tax are used."
In accordance with the provisions of this statute, it has been consistently held by this office that proceeds of a special tax must be used solely for the purpose(s) set out in the proposition approved by the voters. The proposition states that the tax will be used not only for the support of the St. Tammany Parish Health Center, but also for any related public health activities.
Since the scope of the authority for expenditure of millage revenues is concomitant to the consent of the electorate, the ordinary sense of the words contained in the proposition is dispositive of their meaning for the electorate approving the special millage. The provision of medical services such as inoculations, diagnoses and medication to parish prison inmates certainly constitutes public health activities to which the inmates would be entitled were they not incarcerated.
Thus, it is the opinion of this office that the ad valorem tax revenues generated or to be generated by the proposition, in question, may be used to provide medical and dental services to parish prison inmates. We further opine that these tax revenues may also be used to reimburse the Coroner for expenses incurred in the performance of public health activities.
Trusting this adequately responds to your request, I am
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                                         BY: _____________________  ROBERT E. HARROUN, III
Assistant Attorney General